City of San Antonio Building
                                                                                   s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 26, 2015

                                       No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08659
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        After appellant filed an affidavit of indigence, the trial court held a hearing on contests to
the affidavit. On January 21, 2015, the trial court filed a supplemental clerk’s record containing
an order granting the contests filed by the Bexar County District Clerk and the official court
reporter. Accordingly, appellant is required to pay all costs on appeal and appellant is hereby
ORDERED to

       (1) Pay the filing fee of $195.00, which was due when this appeal was filed, not later
than February 5, 2015. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,
51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED
IN CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND
BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug.
16, 2013). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.

        (2) Provide written proof to this court not later than February 5, 2015 that the clerk’s
fee has been paid or arrangements have been made to pay the clerk’s fee. If appellant fails to file
such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

        (3) Provide written proof to this court not later than February 5, 2015 that the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee. If
appellant fails to respond within the time provided, this court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court